TDCJ Offender Details                                                                                   Page 1 of2

                                                                                                  qJ -:ft7-1- 32-
                                                                     I!) ii•NIU.!M4      Iii     New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                         01394567

 TDCJ Number:                                        00392834

 Name:                                               HATCHER,CHARLES LEWIS

 Race:                                               B

 Gender:                                             M

 DOB:                                                1949-07-24

 Maximum Sentence Date:                              2016-07-20

 Current Facility:                                   J MIDDLETON
 Projected Release Date:                             2016-07-20

 Parole Eligibility Date:                            2016-07-20

 Offender Visitation Eligible:                       NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                          Offender is not scheduled for release at this time.

 Scheduled Release Type:                          Will be determined when relea~e date is scheduled.

 Scheduled Release Location:                      Will be determined when release date is scheduled.




 Offense History:
   Offense                                    Sentence                 Case       Sentence (YY-
                         Offense                            County
    Date                                        Date                    No.         MM-DD)
   1990-12-06   I   BURG OF A BUILDING.   I   1991-10-18   ITARRANTI 0427582A I       20-00-00




http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=01394567                          7/23/2015